Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 18th day
of August 2015 by and between Rite Aid Corporation, a Delaware corporation (the
“Company”) and Jocelyn Konrad (“Executive”).

 

WHEREAS, the Company desires to hire and employ Executive and Executive desires
to provide the Company with Executive’s services subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive (individually a “Party” and together the “Parties”),
intending to be legally bound, agree as follows:

 

1.                                      Term of Employment.

 

The term of Executive’s employment under this Agreement shall commence on
August 3, 2015 (the “Effective Date”) and, unless earlier terminated pursuant to
Section 5 below, shall continue for a period ending on the date that is two
(2) years following the Effective Date (the “Original Term of Employment”). The
Original Term of Employment shall be automatically renewed for successive one
(1) year terms (the “Renewal Terms”) unless at least one hundred twenty (120)
days prior to the expiration of the Original Term of Employment or any Renewal
Term, either Party notifies the other Party in writing that Executive or it is
electing to terminate this Agreement at the expiration of the then current Term
of Employment. “Term” shall mean the Original Term of Employment and all Renewal
Terms. For purposes of this Agreement, except as otherwise provided herein, the
phrases “year during the Term” or similar language shall refer to each twelve
(12) month period commencing on the Effective Date or applicable anniversaries
thereof.

 

2.                                      Position and Duties.

 

2.1                               Generally. During the Term, Executive shall
serve as the Executive Vice President of Pharmacy and shall have such officer
level duties, responsibilities and authority as are customary for Executive Vice
President and shall have such other officer level duties, responsibilities and
authorities as shall be assigned by the Company from time to time consistent
with such position. Executive shall devote Executive’s full working time,
attention, knowledge and skills faithfully and to the best of Executive’s
ability, to the duties and responsibilities assigned by the Company in
furtherance of the business affairs and activities of the Company and its
subsidiaries, affiliates and strategic partners. Executive shall report to the
Company’s principal operating officer. Contemporaneously with termination of
Executive’s employment for any reason, Executive shall automatically resign from
all offices and positions Executive holds with the Company or any subsidiary
without any further action on the part of Executive or the Company.

 

--------------------------------------------------------------------------------


 

2.2                          Other Activities. Anything herein to the contrary
notwithstanding, nothing in this Agreement shall preclude the Executive from
engaging in the following activities: (i) serving on the board of directors of a
reasonable number of other corporations or the boards of a reasonable number of
trade associations and/or charitable organizations, subject to the Company’s
approval, which shall not be unreasonably withheld, (ii) engaging in charitable
activities and community affairs, and (iii) managing Executive’s personal
investments and affairs, provided that Executive’s activities pursuant to
clauses (i), (ii) or (iii) do not violate Sections 6 or 7 below or materially
interfere with the proper performance of Executive’s duties and responsibilities
under this Agreement. Executive shall at all times be subject to, observe and
carry out such rules, regulations, policies, directions, and restrictions as the
Company may from time to time establish for officers of the Company or employees
generally.

 

3.                                      Compensation.

 

3.1                          Base Salary. During the Term, as compensation for
Executive’s services hereunder, Executive shall receive a salary at the
annualized rate of three hundred and fifty thousand dollars ($350,000) per year
(“Base Salary” as may be adjusted from time to time), which shall be paid in
accordance with the Company’s normal payroll practices and procedures, less such
deductions or offsets required by applicable law or otherwise authorized by
Executive.

 

3.2                          Annual Performance Bonus. The Executive shall
participate each fiscal year during the Term in the Company’s annual bonus plan
as adopted and approved by the Company’s Board of Directors (the “Board”) or the
Compensation Committee of the Board (the “Compensation Committee”) from time to
time. For the fiscal year ongoing as of the Effective Date (“FY 16”),
Executive’s annual bonus opportunity pursuant to such plan shall equal
seventy-five percent (75%) (the “Annual Target Bonus”) of the Base Salary and
for each subsequent year, equal to the bonus opportunity of other Executive Vice
Presidents. Payment of any bonus earned shall be made in accordance with the
terms of the Company’s annual bonus plan as in effect for the year for which the
bonus is earned.

 

3.3                          Equity Awards.

 

Executive will be eligible to participate during the Term in the Company’s Long
Term Incentive Plan (“LTIP”). Executive’s long term incentive factor will be
based upon one hundred fifty percent (150%) of Executive’s Base Salary.
Therefore, on each regular grant date occurring during the Term, Executive will
be granted awards under the Company’s 2014 Omnibus Equity Plan or any successor
plan thereto (the “Equity Plan”), a copy of which Equity Plan has been filed as
Exhibit 10.1 to the Company’s current report on Form 8-K filed with the
Securities and Exchange Commission on June 23, 2014, pursuant to the LTIP valued
at one hundred fifty percent (150%) of Base Salary calculated in a manner
consistent with and containing the same terms and conditions as other senior
executives.

 

--------------------------------------------------------------------------------


 

4.                                      Additional Benefits.

 

4.1                          Employee Benefits. During the Term, Executive shall
be eligible to participate in the employee benefit plans (including, but not
limited to medical, dental and life insurance plans, short-term and long-term
disability coverage, the Supplemental Executive Retirement Plan and 401(k) plans
in which management employees of the Company are generally eligible to
participate, subject to satisfaction of any eligibility requirements and the
other generally applicable terms of such plans. Nothing in this Agreement shall
prevent the Company from amending or terminating any employee benefit plans of
the Company from time to time as the Company deems appropriate.

 

4.2                          Expenses. During the Term, the Company shall
reimburse Executive for any expenses reasonably incurred by Executive in
furtherance of Executive’s duties hereunder, including without limitation,
travel, meals and accommodations, upon submission of vouchers or receipts and in
compliance with such rules and policies relating thereto as the Company may from
time to time adopt or as may be required in order to permit such payments to be
taken as proper deductions by the Company or any subsidiary under the Internal
Revenue Code of 1986, as amended, and the rules and regulations adopted pursuant
thereto now or hereafter in effect (the “Code”). The provisions of
Section 14(b) shall apply to all reimbursements made under this Section 4.2.

 

4.3                          Vacation. Executive shall be entitled to five
(5) weeks paid vacation during each year of the Term.

 

4.4                          Automobile Allowance. During the Term, the Company
shall provide Executive with an automobile allowance of $1,000.00 per month.

 

4.5                          Annual Financial Planning Allowance. During the
Term, the Company shall provide Executive with a financial planning allowance in
the amount of $5,000.00. The provisions of Section 14(b) shall apply to any
payments or reimbursements made under this Section 4.5.

 

4.6                          Relocation. Executive shall be eligible to
participate in the Company’s Level 1 relocation plan for executives.

 

4.7                          Indemnification. The Company shall (a) indemnify
and hold Executive harmless, to the full extent permitted under applicable law,
for, from and against any and all losses, claims, costs, expenses, damages,
liabilities or actions (including security holder actions, in respect thereof)
relating to or arising out of the Executive’s employment with and service as an
officer of the Company, and (b) pay all reasonable costs, expenses and
attorney’s fees incurred by Executive in connection with or relating to the
defense of any such loss, claim, cost, expense, damage, liability or action,
subject to Executive’s undertaking to repay in the event it is ultimately
determined that Executive is not entitled to be indemnified by the Company.
Following termination (except for termination by the Company for Cause) of the
Executive’s employment or service with the Company or any subsidiaries of the
Company, the Company shall cause any director and officer liability insurance
policies applicable to the Executive prior to such termination to remain in
effect

 

--------------------------------------------------------------------------------


 

for six (6) years following the date of termination of employment. The
provisions of Section 14(b) shall apply to any payments or reimbursements made
under this Section 4.7.

 

5.                                      Termination.

 

5.1                          Termination of Executive’s Employment by the
Company for Cause. The Company may terminate Executive’s employment hereunder
for Cause (as defined below). Such termination shall be effected by written
notice thereof delivered by the Company to Executive, indicating in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination, and shall be effective as of the date of such notice in accordance
with Section 12 hereof. “Cause”, as determined in reasonable good faith by a
committee comprised of three (3) senior officers (one of which shall be
Executive’s supervisor) of the Company, shall mean: (i) Executive’s gross
negligence or willful misconduct in the performance of the duties or
responsibilities of Executive’s position with the Company or any subsidiary, or
failure to timely carry out any lawful directive of the Company;
(ii) Executive’s misappropriation of any funds or property of the Company or any
subsidiary; (iii) the conduct by Executive which is a material violation of this
Agreement or Company Policy or which materially interferes with the Executive’s
ability to perform Executive’s duties; (iv) the commission by Executive of an
act of fraud or dishonesty toward the Company or any subsidiary; (v) Executive’s
misconduct or negligence which damages or injures the Company or the Company’s
reputation; (vi) Executive is convicted of or pleads guilty to a misdemeanor
involving moral turpitude or any felony; or (vii) the use or imparting by
Executive of any confidential or proprietary information of the Company or any
subsidiary.

 

5.2                          Compensation upon Termination by the Company for
Cause or by Executive without Good Reason. In the event of Executive’s
termination of employment (i) by the Company for Cause or (ii) by Executive
voluntarily without Good Reason:

 

(a)                                 Executive shall be entitled to receive
(i) all amounts of accrued but unpaid Base Salary through the effective date of
such termination, (ii) reimbursement for reasonable and necessary expenses
incurred by Executive through the date of notice of such termination, to the
extent otherwise provided under Section 4.2 above, and (iii) all other vested
payments and benefits to which Executive may otherwise be entitled pursuant to
the terms of the applicable benefit plan or arrangement through the effective
date of such termination ((i), (ii) and (iii), (the “Accrued Benefits”)). All
other rights of Executive (and, except as provided in Section 5.6 below, all
obligations of the Company) hereunder or otherwise in connection with
Executive’s employment with the Company shall terminate effective as of the date
of such termination of employment and Executive shall not be entitled to any
payments or benefits not specifically described in this subsection (a) or
(b) below.

 

(b)                                 Any portion of any restricted stock or any
other equity incentive awards as to which the restrictions have not lapsed or as
to which any other conditions shall not have been satisfied prior to the date of
termination shall be forfeited as of such date and any portion of Executive’s
stock options that have vested and become exercisable prior to the date of
termination shall remain exercisable for a period of ninety (90) days following

 

--------------------------------------------------------------------------------


 

the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate; provided, however, in the event of termination of Executive by
the Company for Cause, any stock options that have not been exercised prior to
the date of termination shall immediately terminate as of such date.

 

Any termination of Executive’s employment by Executive voluntarily without Good
Reason shall be effective upon a thirty (30) day notice to the Company or such
earlier date as the Company determines in its discretion and designates in
writing. A termination of Executive’s employment by the Company for Cause or by
the Executive other than for Good Reason shall not constitute a breach of this
Agreement.

 

5.3                                    Compensation upon Termination of
Executive’s Employment by the Company Other Than for Cause or by Executive for
Good Reason. Executive’s employment hereunder may be terminated by the Company
other than for Cause or by Executive for Good Reason. In the event that
Executive’s employment hereunder is terminated by the Company other than for
Cause or by Executive for Good Reason:

 

(a)                                 Executive shall be entitled to receive
(i) the Accrued Benefits, (ii) an amount equal to two (2) years of Executive’s
then Base Salary as of the date of termination of employment, such amount
payable in equal installments pursuant to the Company’s standard payroll
procedures for management employees over a period of two (2) years following the
date that the release of claims (referred to below) becomes irrevocable
(provided, if as of the date of termination the release of claims could become
irrevocable in either of two taxable years of Executive, payments will not
commence before the first day of the later such taxable year), and (iii) with
respect to health insurance coverage, the cost of COBRA benefits (and equivalent
benefits which shall be provided by the Company following expiration of any
COBRA continuation period) to Executive and her immediate family for a period of
two (2) years following the date of termination of employment.

 

(b)                                 The Executive’s stock option awards held by
Executive shall vest and become immediately exercisable and the restrictions
with respect to any awards of non-performance based restricted stock
(“Restricted Stock”) shall lapse, in each case to the extent such options would
otherwise have become vested and exercisable (or such restrictions would have
lapsed) had Executive remained in the employ of the Company for a period of two
(2) years following the date of termination. Such portion of Executive’s stock
options (together with any portion of Executive’s stock options that have vested
and become exercisable prior to the date of termination) shall remain
exercisable for a period of ninety (90) days following the date of termination
of employment (or, such later date as may be permitted by the relevant stock
option or equity plan, or, if earlier, until the expiration of the respective
terms of the options), whereupon all such options shall terminate. Any remaining
portion of Executive’s stock options that have not vested (or deemed to have
vested) as of the date of termination shall terminate as of such date; and all
shares of Restricted Stock as to which the restrictions shall not have lapsed as
of the date of termination shall be forfeited as of such date.

 

--------------------------------------------------------------------------------


 

(c)                                  If a termination pursuant to Section 5.3 of
the Agreement occurs following the start of the Company’s fiscal year, Executive
shall also be entitled to receive, to the extent not previously paid (which
shall be paid at the same time paid to other eligible participants in the bonus
plan) and following determination by the Compensation Committee (or the Board)
that the Company has achieved or exceeded its annual performance targets for the
fiscal year), a pro rata annual bonus determined by multiplying the performance
level achieved (relative to Executive’s Annual Target Bonus amount) by the
fraction (x) the numerator of which is the number of days between the beginning
of the then current fiscal year of the Company and the date of termination of
employment and (y) the denominator of which is 365. Executive shall also receive
any unpaid annual bonus earned for any completed fiscal year preceding the date
of termination.

 

(d)                                 All other rights of Executive (and, except
as provided in Section 5.6 below, all obligations of the Company) hereunder or
otherwise in connection with Executive’s employment with the Company shall
terminate effective as of the date of such termination of employment and
Executive shall not be entitled to any payments or benefits not specifically
described in 5.3(a) through (c).

 

Any termination of employment pursuant to this Section 5.3 shall be effective
upon a thirty (30) day notice thereof or the Company may elect in its sole
discretion to reduce or eliminate the notice period and pay the Executive’s Base
Salary for some or all of the notice period in lieu of notice. A termination of
Executive’s employment by the Company other than for Cause or by the Executive
for Good Reason shall not constitute a breach of this Agreement. To be eligible
for the payment, benefits and stock rights described in Section 5.3(a)(ii) and
(iii), (b) and (c) above, Executive must execute, not revoke, and abide by a
release (which shall be substantially in the form attached hereto as Appendix A)
of all other claims, cooperate with the Company in the event of litigation and
fully comply with Executive’s obligations under Sections 6 and 7 below.

 

5.4                                    Definition of Good Reason. For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any one of the
following:

 

(a)                                 the assignment to Executive of any duties or
responsibilities materially inconsistent with Executive’s status and position as
an Executive Vice President of the Company or any material adverse change in
Executive’s title or reporting relationships; or

 

(b)                                 any decrease in Executive’s then Base Salary
to which Executive has not agreed to in writing; or

 

(c)                                  a material breach by the Company of this
Agreement; or

 

(d)                                 notification to Executive by the Company
that it has elected to terminate the Agreement at the expiration of the then
current Term;

 

--------------------------------------------------------------------------------


 

provided, however, that the Executive has provided written notice (which shall
set forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies) to the Company of the existence of any condition described in
any one of the subparagraphs (a), (b), (c) or (d) within thirty (30) days of the
initial existence of such condition, and the Company has not cured the condition
within thirty (30) days of the receipt of such notice. Any termination of
employment by the Executive for Good Reason pursuant to Section 5.3 must occur
no later than the date that is the three (3) month anniversary of the initial
existence of the condition giving rise to the termination right.

 

5.5                               Compensation upon Termination of Executive’s
Employment by Reason of Executive’s Death or Total Disability. In the event that
Executive’s employment with the Company is terminated by reason of Executive’s
death or Total Disability (as defined below), subject to the requirements of
applicable law:

 

(a)                                 Executive or Executive’s estate, as the case
may be, shall be entitled to receive (i) the Accrued Benefits, (ii) any other
benefits payable under the then current disability and/or death benefit plans,
as applicable, in which Executive is a participant and (iii) continued health
insurance coverage for Executive and/or Executive’s immediate family, as
applicable, for a period of two (2) years following the date of termination of
employment. Executive or Executive’s estate shall also be entitled to receive,
at the same time as is paid to other eligible participants in the bonus plan,
following determination by the Compensation Committee (or the Board) of the
Company’s performance under the applicable annual performance goals for the
fiscal year , a pro rata annual bonus determined by multiplying the performance
level achieved (relative to Executive’s Annual Target Bonus amount) by the
fraction (x) the numerator of which is the number of days between the beginning
of the then current fiscal year of the Company and the date of termination of
employment and (y) the denominator of which is 365. Executive or Executive’s
estate shall also be entitled to any unpaid annual bonus earned for any
completed fiscal year preceding the date of termination.

 

(b)                                 All stock option awards held by Executive
shall vest and become immediately exercisable and the restrictions with respect
to any awards of Restricted Stock shall lapse, in each case to the extent such
options would otherwise have become vested and exercisable (or such restrictions
would have lapsed) had Executive remained in the employ of the Company for a
period of two (2) years following the date of termination. Such portion of
Executive’s stock options (together with any portion of Executive’s stock
options that have vested and become exercisable prior to the date of
termination) shall remain exercisable for a period of ninety (90) days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate. Any remaining portion of Executive’s stock options that have
not vested (or deemed to have vested) as of the date of termination shall
terminate as of such date; and all shares of Restricted Stock as to which the
restrictions shall not have lapsed as of the date of termination shall be
forfeited as of such date.

 

--------------------------------------------------------------------------------


 

(c)                             All other rights of Executive (and, except as
provided in Section 5.6 below, all obligations of the Company) hereunder or
otherwise in connection with Executive’s employment with the Company shall
terminate effective as of the date of such termination of employment and
Executive shall not be entitled to any payments or benefits not specifically
described in Section 5.5(a) through (d).

 

“Total Disability” shall mean any physical or mental disability that has
prevented Executive from (a)(i) performing one or more of the essential
functions of Executive’s position for a period of not less than ninety (90) days
in any twelve (12) month period and (ii) which is expected to be of permanent or
indeterminate duration but expected to last at least twelve (12) continuous
months or result in death of the Executive as determined (y) by a physician
selected by the Company or its insurer or (z) pursuant to the Company’s benefit
programs; or (b) reporting to work for ninety (90) or more consecutive business
days or unable to engage in any substantial activity.

 

5.6                          Survival. In the event of any termination of
Executive’s employment, Executive and the Company nevertheless shall continue to
be bound by the terms and conditions set forth in Section 4.7 and Sections 5
through 10 below, which shall survive the expiration of the Term; provided,
however, the indemnification obligations in Section 4.7 shall not survive
expiration of the Term in the event of termination of Executive’s employment by
the Company for Cause.

 

5.7                          Change in Control Best Payments Determination. In
the event the benefits described in Section 5.3(a) and (b) (the “Severance
Benefits”) are payable to Executive in connection with a Change in Control and,
if paid, would subject Executive to an excise tax under Section 4999 of the Code
(the “Excise Tax”), then notwithstanding the provisions of Section 5.3(a) and
(b), the Company shall reduce the Severance Benefits (the “Benefit Reduction”)
under Section 5.3(a) and (b) by the amount necessary to result in the Executive
not being subject to the Excise Tax if such reduction would result in the
Executive’s “Net After Tax Amount” attributable to the Severance Benefits
described in Section 5.3(a) and (b) being greater than it would be if no Benefit
Reduction was effected. For this purpose “Net After Tax Amount” shall mean the
net amount of Severance Benefits Executive is entitled to receive under this
Agreement after giving effect to all federal, state and local taxes which would
be applicable to such payments, including, but not limited to, the Excise Tax.
The determination of whether any such Benefit Reduction shall be affected shall
be made by a nationally recognized public accounting firm selected by the
Company prior to the occurrence of the Change in Control and such determination
shall be binding on both Executive and the Company.

 

5.8                                    No Other Severance or Termination
Benefits. Except as expressly set forth herein, Executive shall not be entitled
to damages or to any severance or other benefits upon termination of employment
with the Company under any circumstances and for any or no reason, including,
but not limited to any severance pay under any Company severance plan, policy or
practice.

 

--------------------------------------------------------------------------------


 

6.                                      Protection of Confidential Information.

 

Executive acknowledges that during the course of Executive’s employment with the
Company, its subsidiaries, affiliates and strategic partners, Executive will be
exposed to documents and other information regarding the confidential affairs of
the Company, its subsidiaries, affiliates and strategic partners, including
without limitation, information about their past, present and future financial
condition, pricing strategy, prices, suppliers, cost information, business and
marketing plans, the markets for their products, key personnel, past, present or
future actual or threatened litigation, trade secrets and other intellectual
property, current and prospective customer lists, operational methods,
acquisition plans, prospects, plans for future development and other business
affairs and information about the Company and its subsidiaries, affiliates and
strategic partners not readily available to the public (the “Confidential
Information”). Executive further acknowledges that the services to be performed
under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character. In recognition of the foregoing, the Executive covenants
and agrees as follows:

 

6.1                               No Disclosure or Use of Confidential
Information. At no time shall Executive ever divulge, disclose, or otherwise use
any Confidential Information (other than as necessary to perform Executive’s
duties under this Agreement and in furtherance of the Company’s best interests),
unless and until such information is readily available in the public domain by
reason other than Executive’s disclosure or use thereof in violation of the
first clause of this Section 6.1. Executive acknowledges that Company is the
owner of, and that Executive has not rights to, any trade secrets, patents,
copyrights, trademarks, know-how or similar rights of any type, including any
modifications or improvements to any work or other property developed, created
or worked on by Executive during the Term of this Agreement.

 

6.2                               Return of Company Property, Records and Files.
Upon the termination of Executive’s employment at any time and for any reason,
or at any other time the Board may so direct, Executive shall promptly deliver
to the Company’s offices in Harrisburg, Pennsylvania all of the property and
equipment of the Company, its subsidiaries, affiliates and strategic partners
(including any cell phones, pagers, credit cards, personal computers, etc.) and
any and all documents, records, and files, including any notes, memoranda,
customer lists, reports or any and all other documents, including any copies
thereof, whether in hard copy form or on a computer disk or hard drive, which
relate to the Company, its subsidiaries, affiliates, strategic partners,
successors or assigns, and/or their respective past and present officers,
directors, employees or consultants (collectively, the “Company Property,
Records and Files”); it being expressly understood that, upon termination of
Executive’s employment at any time and for any reason, Executive shall not be
authorized to retain any of the Company Property, Records and Files, any copies
thereof or excerpts therefrom.

 

7.                                      Noncompetition and Other Matters.

 

7.1                               Noncompetition. During the Executive’s
employment with the Company or one of its subsidiaries and during the twelve
(12) month period following the termination of Executive’s employment (the
“Restricted Period”), Executive will not directly, or indirectly knowingly cause
any other person to, engage in Competition with the Company or

 

--------------------------------------------------------------------------------


 

any of its subsidiaries in the restricted area (the “Restricted Area”).
“Competition” shall mean engaging in any activity for a Competitor of the
Company or any of its subsidiaries, whether as a principal, agent, partner,
officer, director, employee, independent contractor, investor, consultant or
stockholder (except as a less than five percent (5%) shareholder of a publicly
traded company) or otherwise. A “Competitor” shall mean any individual or entity
that competes with one or more business units of the Company or its
subsidiaries. As of the Effective Date, it is understood that the Company’s
business units include: (1) pharmacy benefits management (“PBM”), including the
administration of pharmacy benefits for businesses, government agencies or
health plans; mail order pharmacy; specialty pharmacy and Medicare Part D
services; (2) the sale of prescription drugs either at retail or over the
internet; and (3) retail health care (“RediClinic”). It is understood and agreed
that PBM competitors include, but are not limited to, CVS Health, Express
Scripts and Catamaran Corp., as well as health plans or insurers that provide
PBM services that compete with the Company’s PBM business. It is also understood
and agreed that retail pharmacy competitors include any individual or entity
that sells or has imminent plans to sell prescription drugs, including but not
limited to, drugstore companies such as Walgreens Boots Alliance and CVS Health;
mass merchants such as Wal-Mart Stores, Inc. and Target Corp.; and food/drug
combinations such as Kroger Co., Albertsons LLC and Ahold USA. It is understood
and agreed that RediClinic competitors shall include, but not be limited to,
Walgreen’s Take Care Clinics, CVS Health’s Minute Clinics and The Little Clinic.
During Executive’s employment by the Company or one of its subsidiaries and
during the Restricted Period, Executive will not directly, or indirectly
knowingly cause any other person to, engage in any activity that involves
providing audit review or other consulting or advisory services with respect to
any relationship between the Company and any third party. The Restricted Area
refers to those states within the United States in which the Company, including
its subsidiaries, conducts its business, including the District of Columbia and
Puerto Rico.

 

7.2                               Noninterference. During the Restricted Period,
Executive shall not, directly or indirectly, solicit, induce, or attempt to
solicit or induce any officer, director, employee, agent or consultant of the
Company or any of its subsidiaries, affiliates, strategic partners, successors
or assigns to terminate his, her or its employment or other relationship with
the Company or its subsidiaries, affiliates, strategic partners, successors or
assigns for the purpose of associating with any competitor of the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns, or
otherwise encourage any such person or entity to leave or sever his, her or its
employment or other relationship with the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns for any other reason.

 

7.3                               Nonsolicitation. During the Restricted Period,
Executive shall not, directly or indirectly, solicit, induce, or attempt to
solicit or induce any customers, clients, vendors, suppliers or consultants then
under contract to the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns, to terminate, limit or otherwise modify his,
her or its relationship with the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns, for the purpose of associating with
any competitor of the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns, or otherwise encourage such customers, clients,
vendors, suppliers or consultants then under contract to terminate his, her

 

--------------------------------------------------------------------------------


 

or its relationship with the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns for any reason. During the Restricted Period,
Executive shall not hire, either directly or through any employee, agent or
representative, any field and corporate management employee of the Company or
any subsidiary or any such person who was employed by the Company or any
subsidiary within 180 days of such hiring.

 

8.                                      Rights and Remedies upon Breach.

 

If Executive breaches, or threatens to commit a breach of, any of the provisions
of Sections 6 or 7 above (the “Restrictive Covenants”), the Company and its
subsidiaries, affiliates, strategic partners, successors or assigns shall have
the following rights and remedies, each of which shall be independent of the
others and severally enforceable, and each of which shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns at law or in
equity.

 

8.1                               Specific Performance. The right and remedy to
have the Restrictive Covenants specifically enforced by any court of competent
jurisdiction by injunctive decree or otherwise, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Company or its subsidiaries, affiliates, strategic partners, successors
or assigns and that money damages would not provide an adequate remedy to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns.

 

8.2                               Accounting. The right and remedy to require
Executive to account for and pay over to the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, as the case may be, all
compensation, profits, monies, accruals, increments or other benefits derived or
received by Executive as a result of any transaction or activity constituting a
breach of any of the Restrictive Covenants.

 

8.3                               Severability of Covenants. Executive
acknowledges and agrees that the Restrictive Covenants are reasonable and valid
in geographic and temporal scope and in all other respects. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full force and effect without regard to
the invalid portions.

 

8.4                                    Modification by the Court. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
unenforceable because of the duration or scope of such provision, such court
shall have the power (and is hereby instructed by the parties) to modify or
reduce the duration or scope of such provision, as the case may be (it being the
intent of the parties that any such modification or reduction be limited to the
minimum extent necessary to render such provision enforceable), and, in its
modified or reduced form, such provision shall then be enforceable.

 

--------------------------------------------------------------------------------


 

8.5                                    Enforceability in Jurisdictions.
Executive intends to and hereby confers jurisdiction to enforce the Restrictive
Covenants upon the courts of any jurisdiction within the geographic scope of
such covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of Executive that such determination not bar or
in any way affect the right of the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns to the relief provided herein in the
courts of any other jurisdiction within the geographic scope of such covenants,
as to breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.

 

8.6                                    Extension of Restriction in the Event of
Breach. In the event that Executive breaches any of the provisions set forth in
this Section 8, the length of time of the Restricted Period shall be extended
for a period of time equal to the period of time during which Executive is in
breach of such provision.

 

9.                                           No Violation of Third-Party Rights.
Executive represents, warrants and covenants that Executive:

 

(i)                                     will not, in the course of employment,
infringe upon or violate any proprietary rights of any third party (including,
without limitation, any third party confidential relationships, patents,
copyrights, mask works, trade secrets, or other proprietary rights);

 

(ii)                                  is not a party to any conflicting
agreements with third parties, which will prevent Executive from fulfilling the
terms of employment and the obligations of this Agreement;

 

(iii)                               does not have in Executive’s possession any
confidential or proprietary information or documents belonging to others and
will not disclose to the Company, use, or induce the Company to use, any
confidential or proprietary information or documents of others; and

 

(iv)                              agrees to respect any and all valid
obligations which Executive may now have to prior employers or to others
relating to confidential information, inventions, discoveries or other
intellectual property which are the property of those prior employers or others,
as the case may be.

 

Executive agrees to indemnify and save harmless the Company from any loss,
claim, damage, cost or expense of any kind (including without limitation,
reasonable attorney fees) to which the Company may be subjected by virtue of a
breach by Executive of the foregoing representations, warranties, and covenants.

 

--------------------------------------------------------------------------------


 

10.                               Arbitration.

 

Except as necessary for the Company and its subsidiaries, affiliates, strategic
partners, successors or assigns or Executive to specifically enforce or enjoin a
breach of this Agreement (to the extent such remedies are otherwise available),
the parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive’s employment with the Company or any
subsidiary, affiliate or strategic partner, the termination of that employment
or any other dispute by and between the parties or their subsidiaries,
affiliates, strategic partners, successors or assigns, shall be submitted to
final and binding arbitration in the Commonwealth of Pennsylvania according to
the National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association at the time in effect. This arbitration obligation
extends to any and all claims that may arise by and between the parties or their
subsidiaries, affiliates, strategic partners, successors or assigns, and
expressly extends to, without limitation, claims or causes of action for
wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the Pennsylvania Constitution, the United
States Constitution, and applicable state and federal fair employment laws,
federal and state equal employment opportunity laws, and federal and state labor
statutes and regulations, including, but not limited to, the Civil Rights Act of
1964, as amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law. Executive understands that by entering into this Agreement,
Executive is waiving Executive’s rights to have a court determine Executive’s
rights, including under federal, state or local statutes prohibiting employment
discrimination, including sexual harassment and discrimination on the basis of
age, race, color, religion, national origin, disability, veteran status or any
other factor prohibited by governing law. Executive further understands that
there is no intent herein to interfere with the Equal Employment Opportunity
Commission’s right to enforce the laws it oversees or your right to file an
administrative charge of employment discrimination or a similar state or local
administrative agency.

 

11.                               Assignment.

 

Neither this Agreement, nor any of Executive’s rights or obligations hereunder,
may be assigned or otherwise subject to hypothecation by Executive. The Company
may assign its rights and obligations hereunder, and hereby consents to any such
assignment, in whole or in part, (i) to any of the Company’s subsidiaries,
affiliates, or parent corporations; or (ii) to any other successor or assign in
connection with the sale of all or substantially all of the Company’s assets or
stock or in connection with any merger, acquisition and/or reorganization
involving the Company.

 

--------------------------------------------------------------------------------


 

12.                               Notices.

 

All notices and other communications under this Agreement shall be in writing
and shall be given by fax or first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three
(3) days after mailing or twenty-four (24) hours after transmission of a fax to
the respective persons named below:

 

If to the Company: Rite Aid Corporation

30 Hunter Lane

Camp Hill, Pennsylvania 17011

Attention: General Counsel

Fax: (717) 760-7867

 

If to Executive:                                                          
Jocelyn Konrad, at Executive’s last address shown on the payroll records of the
Company.

 

Any party may change such party’s address for notices by notice duly given
pursuant hereto.

 

13.                               General.

 

13.1 No Offset or Mitigation. The Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive or others
whether in respect of claims made under this Agreement or otherwise. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts, benefits and other compensation
payable or otherwise provided to the Executive under any of the provisions of
this Agreement, and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment.

 

13.2 Governing Law. This Agreement is executed in Pennsylvania and shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to conflicts of laws
principles thereof which might refer such interpretations to the laws of a
different state or jurisdiction. Any court action instituted by Executive
relating in any way to this Agreement shall be filed exclusively in state or
federal court in the Commonwealth of Pennsylvania and Executive consents to the
jurisdiction and venue of said courts in any action instituted by or on behalf
of the Company against Executive.

 

13.3 Entire Agreement. This Agreement sets forth the entire understanding of the
parties relating to Executive’s employment with the Company and cancels and
supersedes all agreements, arrangements and understandings relating thereto made
prior to the date hereof, written or oral, between the Executive and the Company
and/or any subsidiary or affiliate.

 

--------------------------------------------------------------------------------


 

13.4 Amendments: Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms or covenants hereof may be waived,
only by a written instrument executed by the parties, or in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce the same. No waiver by any
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

 

13.5 Conflict with Other Agreements. Executive represents and warrants that
neither Executive’s execution of this Agreement nor the full and complete
performance of Executive’s obligations hereunder will violate or conflict in any
respect with any written or oral agreement or understanding with any person or
entity.

 

13.6 Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the Company (and its successors and assigns) and Executive
and Executive’s heirs, executors and personal representatives.

 

13.7 Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

 

13.8 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. if any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

13.9 No Assignment. The rights and benefits of the Executive under this
Agreement may not be anticipated, assigned, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void. Payments
hereunder shall not be considered assets of the Executive in the event of
insolvency or bankruptcy.

 

13.10 Survival. This Agreement shall survive the termination of Executive’s
employment and the expiration of the Term to the extent necessary to give effect
to its provisions.

 

13.11 Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

--------------------------------------------------------------------------------


 

13.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts; each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument.

 

14.                               Compliance with Code Section 409A.

 

(a)                                 Payment of Benefits: To the extent necessary
to avoid adverse tax consequences, and except as described below, any payment to
which Executive becomes entitled under the Agreement, or any arrangement or plan
referenced in this Agreement, that constitutes “deferred compensation” under
section 409A of the Code (“409A”), and is (a) payable upon Executive’s
termination; (b) at a time when the Executive is a “specified employee” as
defined by 409A shall not be made until the first payroll date after the
earliest of: (1) the expiration of the six (6) month period (the “Deferral
Period”) measured from the date of Executive’s “separation from service” within
the meaning of such term under 409A; or (2) the date of Executive’s death.

 

On the first payroll date after the expiration of the Deferral Period, all
payments that would have been made during the Deferral Period (whether in a
single lump sum or in installments) shall be paid as a single lump sum to
Executive or, if applicable, Executive’s beneficiary. This section shall not
apply to any payment which meets the short term deferral exception to 409A or
constitutes “separation pay” as described in Treasury Regulation
Section 409A-1(b)(9) (in general, payments (i) that are made on an involuntary
separation from service which (ii) do not exceed the lesser of two (2) times
(x) the Executive’s annualized compensation for the taxable year preceding the
year in which the separation from service occurs or (y) the Code
Section 401(a)(17) limit on compensation for the year in which separation from
service occurs and (iii) are paid in total by the end of the second calendar
year following the calendar year in which the separation from service occurs).

 

The Company shall pay to Executive the Accrued Benefits, within ten (10) days
after the Date of Termination. Notwithstanding the foregoing, if the Executive
is a “specified employee”, as defined by 409A, and payment of the Accrued
Benefits is required to be delayed under 409A, the Company shall pay to
Executive the Accrued Benefits on the first payroll date after the six (6) month
anniversary of the Date of Termination.

 

For purposes of 409A, each payment and each installment described in this
Agreement shall be considered a separate payment from each other payment or
installment and to the extent required by 409A, a payment due upon termination
of employment will only be paid upon Executive’s separation from service within
the meaning of such term under 409A.

 

(b)                                 Reimbursements: To the extent required by
409A, with regard to any provision that provides for the reimbursement of costs
and expenses, or for the provision of in-kind benefits: (i) the right to such
reimbursement or in-kind benefit shall not be subject to liquidation or exchange
for another benefit; (ii) the amount of expenses or in-kind benefits available
or paid in one (1) year shall not affect the amount available or paid

 

--------------------------------------------------------------------------------


 

in any subsequent year; and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year in which the expense occurred.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

 

 

RITE AID CORPORATION

 

 

 

/s/ Marc Strassler

 

By

Marc Strassler

 

Its:

Executive Vice President & General Counsel

 

 

 

EXECUTIVE

 

 

 

/s/ Jocelyn Konrad

 

Jocelyn Konrad

 

--------------------------------------------------------------------------------


 

Appendix A to Employment Agreement

 

 

Date

 

Name

Address

City, State Zip

 

Re:                             Severance Agreement and General Release

 

Dear Name:

 

We are interested in resolving cooperatively your separation of employment with
Rite Aid Corporation (the Company), which will take place on (date), your
Separation Date. Toward this end, we propose the following Severance Agreement,
which includes a General Release.

 

Whereas, the Company has previously entered into an employment agreement with
you, dated (Date) (the Employment Agreement), which contains among other things,
certain provisions regarding severance compensation payable upon termination of
your employment with the Company under certain circumstances. Other than what is
expressly set forth herein, the terms and conditions of the Employment Agreement
shall remain in full force and effect.

 

The terms and conditions set forth in Paragraph 1 below will apply regardless of
whether you decide to sign this Severance Agreement and General Release.
However, you will not be eligible to receive the payments and benefits set forth
in Paragraph 2 below unless you sign and do not revoke this Severance Agreement
and General Release, within the time period specified below. (Please see
Paragraph 3 below for what it means to revoke this Severance Agreement and
General Release.)

 

You may consider for twenty-one (21) days whether you wish to sign this
Severance Agreement and General Release. Since this Severance Agreement and
General Release (“Agreement”) is a legal document, you are advised to review it
with an attorney prior to signing it.

 

1.                                                    General Terms of
Termination. As noted above, whether or not you sign this Agreement:

 

(a)                                      Your last day of employment is (date)
which is your Separation Date. You will be paid for all time worked up to and
including your termination.

 

(b)                                      Your last day of employment is (date)
which is your Separation Date. You will be paid for all time worked up to and
including your termination.

 

--------------------------------------------------------------------------------


 

(c)                                  You will be paid for earned but unused
vacation days and any properly documented reasonable expenses incurred in
connection with your employment through your Separation Date.

 

(d)                                 Except as contemplated by the Employment
Agreement, your eligibility to participate in all other group benefits except
Company sponsored health insurance including medical, dental, vision and
prescription as an employee of the Company will end on the last day of the
calendar month in which separation occurs.

 

(e)                                  You acknowledge (i) receipt of all
compensation and benefits due through the Separation Date as a result of
services performed for the Company with the receipt of a final paycheck, except
as provided in this Agreement; (ii) you have reported to the Company any and all
work-related injuries incurred during employment; (iii) the Company properly
provided any leave of absence because of your or your family member’s health
condition and you have not been subjected to any improper treatment, conduct or
actions due to a request for or taking such leave; and (iv) you have provided
the Company with written notice of any and all concerns regarding suspected
ethical and compliance issues or violations on the part of the Company or any of
the Released Parties.

 

2.                                      Separation Payment. Except with respect
to the Accrued Benefits as defined in the Employment Agreement, if you sign this
Agreement, agreeing to be bound by the General Release in Paragraph 3 below and
the other terms and conditions of this Agreement described below, and comply
with the requirements of this Paragraph 2 (other than the Accrued Benefits), you
will receive the compensation and benefits as contemplated by the Employment
Agreement. You will not be eligible for the payment and benefits described in
this Paragraph 2 unless: (i) you sign this Agreement no later than twenty-one
(21) days after you receive it, promptly return the Agreement to the Company
after you sign it, and do not timely revoke it; and (ii) you have returned all
Company property and documents in accordance with Paragraph 15 below.

 

3.                                      General Release. In consideration of the
benefits provided by the Company, you personally and for your heirs, executors,
administrators, successors and assigns, fully, finally and forever release and
discharge the Company and its parents, subsidiaries, and affiliates, as well as
their respective successors, assigns, officers, owners, directors, agents,
representatives, attorneys, and employees (collectively, the “Released
Parties”), of and from all claims, demands, actions, causes of action, suits,
damages, losses, and expenses, of any and every nature whatsoever, as a result
of actions or omissions occurring through the date Employee signs this
Agreement. Specifically included in this waiver and release are, among other
things, any and all claims under the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Pennsylvania Human Relations Act, or any other federal, state or local statute,
rule, ordinance, or regulation, as well as any claims under common law for tort,
contract, or wrongful discharge (the “Released Claims”). The above release does
not waive claims (i) for unemployment or workers’ compensation benefits,
(ii) for vested rights under ERISA-covered employee benefit plans as applicable
on the date Employee signs this Agreement, (iii) as a whistleblower under the
Sarbanes-Oxley Act or Dodd-Frank Wall Street Reform and Consumer Protection Act,
(iv) to interpret or enforce this Agreement, (v)

 

--------------------------------------------------------------------------------


 

that may arise after Employee signs this Agreement and (iv) which cannot be
released by private agreement. Nothing in this release generally prevents you
from filing a charge or complaint with or from participating in an investigation
or proceeding conducted by the EEOC, NLRB or any other federal, state or local
agency charged with the enforcement of any employment laws, although by signing
this release you waive the right to individual relief based on claims asserted
in such a charge or complaint, except with the NLRB or anywhere else such a
waiver is prohibited.

 

4.                                      The parties agree and acknowledge that
this Agreement and the considerations exchanged herein shall not constitute and
shall not be interpreted as an admission on the part of the Company of a
violation of any statute, law, or ordinance or of any other wrongdoing by the
Company.

 

5.                                      The parties further agree that this
Agreement is in full, complete, and final settlement by you of any and all
claims, actions, causes of action, damages, or costs against the Company
resulting from or pertaining to the Released Claims, your employment with,
treatment at, severance from, or separation of employment from the Company.

 

6.                                      The parties agree that this Agreement
shall supersede and replace any and all prior written or oral agreements
previously entered into between them, which agreements shall be null and void
and of no consequence, except that the parties agree that this paragraph does
not apply to any agreements referenced in this Agreement or to any applicable
confidentiality, noncompetition, noninterference, and/or nonsolicitation
agreements.

 

7.                                      The parties agree that the laws of the
Commonwealth of Pennsylvania shall apply to the terms and conditions of this
Agreement, and they consent to the exclusive jurisdiction of the Pennsylvania
courts with respect to the enforcement of this Agreement.

 

8.                                      You agree not to seek future employment
with and waive any and all claims or rights to reemployment or reinstatement to
your former position or any position within the Company or any of its
affiliates.

 

9.                                      You understand and agree that in the
event any claim, suit, or action whatsoever shall be commenced by you, your
heirs, executors, or administrators against the Company, based upon the Released
Claims, this Agreement shall constitute a complete defense to any such claim,
suit, or action.

 

10.                               Except as specifically set forth herein, you
waive any common law and/or statutory right to recover attorneys’ fees and
costs, if any.

 

11.                               It is intended that this Agreement, and all
payments or income to you contemplated by it, comply with, or are exempt from,
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the Treasury Regulations promulgated thereunder. This Agreement
shall be construed, administered, and governed in a manner consistent with this
intent. The Company hereby agrees to indemnify and hold you harmless on an
after-tax basis for any federal or state taxes imposed under Code section

 

--------------------------------------------------------------------------------


 

409A (or similar state law) and any interest, penalties, or additions to tax
imposed with respect thereto (collectively, “409A Taxes”) as well as related
reasonable out-of-pocket expenses resulting from contesting the imposition of
409A Taxes that result from the payment of, or right to, any amount or property
provided for in this Agreement. Any such indemnity payment shall be made within
thirty (30) days of the date you remit the 409A Taxes to the applicable taxing
authority imposing the 409A Taxes.

 

12.                               It is agreed that the terms and provisions of
this Agreement are to remain strictly confidential and that any disclosure of
the terms of this Agreement by you to any employee or former employee of the
Company, or to any other person, other than your legal counsel, tax advisors, or
your immediate family members will constitute a material breach of this
Agreement.

 

13.                               You agree that you will not make any
disparaging statements, oral or written, regarding the Company to any person,
firm or other entity. You further agree, without limiting any other applicable
remedies, that in the event of any breach of this provision, the Company’s
obligation to provide any and all consideration provided for in Paragraph 2
above will terminate. The Company agrees that members of its senior management
team will not disparage you.

 

14.                               Regardless of whether you sign this Agreement,
and as a condition of receiving the consideration set forth in Paragraph 2
above, you must return to your supervisor, retaining no copies, all Company
property, including computers, wireless devices, papers, files, documents,
reference guides, equipment, keys, access key tag/card, identification cards,
credit cards, software, computer access codes, disks, supplies and institutional
manuals, and you shall not retain any copies, duplicates, reproductions or
excerpts of any of the foregoing, whether in hardcopy or electronic format and
are prohibited from using or disclosing confidential and/or proprietary
information which you accrued in the course of your employment with the Company.

 

15.                               You agree to make yourself available at
mutually agreeable times to cooperate with the Company with respect to any legal
proceedings that the Company believes, in its sole discretion, may be in any way
related to your employment with the Company. Such cooperation encompasses your
assistance with matters preliminary to the investigation of any legal
proceedings and assistance during and throughout any litigation or legal
proceeding, including, but not limited to, participating in any fact-finding or
investigation, speaking with the Company’s attorneys, testifying in depositions
Upon submission of appropriate documentation, you shall be reimbursed for
reasonable out-of-pocket expenses incurred in rendering such cooperation, which
shall not include any attorneys’ fees. Nothing in this paragraph should be
construed as suggesting or implying in any way that you should testify
untruthfully. , testifying at hearings or at trial, and assisting with any
post-litigation matter or appeal.

 

16.                               No provision of this Agreement shall be
construed or enforced in a manner that would prevent Employee from testifying
fully and truthfully under oath in any court, arbitration or administrative
agency proceeding, or from filing a charge or providing

 

--------------------------------------------------------------------------------


 

complete and truthful information in the course of any government investigation.
No provision of this Agreement shall be construed or enforced in a manner that
would interfere with Employee’s rights under the National Labor Relations Act,
if any, to discuss or comment on terms and conditions of employment.

 

17.                                    You are advised to consult with an
attorney prior to signing this Agreement. You have 21 days to consider whether
to sign this Agreement (the “Consideration Period”). You must return this signed
Agreement to the Company’s representative set forth below within the
Consideration Period but not prior to the Separation Date. If you sign and
return this Agreement before the end of the Consideration Period, it is because
you freely chose to do so after carefully considering its terms. Additionally,
you shall have seven (7) days from the date of the signing of this Agreement to
revoke this Agreement by delivering a written notice of revocation within the
seven-day revocation period to the same person as you returned this Agreement.
If the revocation period expires on a weekend or holiday, you will have until
the end of the next business day to revoke. This Agreement will become effective
on the eighth day after you sign this Agreement provided you do not revoke this
Agreement. Any modification or alteration of any terms of this Agreement by you
voids this Agreement in its entirety. You agree with the Company that changes,
whether material or immaterial, do not restart the running of the Consideration
Period.

 

18.                                    In the event that, any one or more
provisions (or portion thereof) of this Agreement is held to be invalid,
unlawful or unenforceable for any reason, the invalid, unlawful or unenforceable
provision (or portion thereof) shall be construed or modified so as to provide
the Company with the maximum protection that is valid, lawful and enforceable,
consistent with the intent of the Company and you in entering into this
Agreement. If such provision (or portion thereof) cannot be construed or
modified so as to be valid, lawful and enforceable, that provision (or portion
thereof) shall be construed as narrowly as possible and shall be severed from
the remainder of this Agreement (or provision), and the remainder shall remain
in effect and be construed as broadly as possible, as if such invalid, unlawful
or unenforceable provision (or portion thereof) had never been contained in this
Agreement.

 

19.                                    No changes to this Agreement can be
effective except by another written agreement signed by you and by the Company’s
authorized representative.

 

20.                                    You and the Company execute this
Agreement voluntarily, with full knowledge of its significance, and you
acknowledge that you have read and fully understand the meaning of this
Agreement, intend to be legally bound by the Agreement, and that no inducement,
duress, or coercion caused either party to enter into this understanding.

 

PLEASE READ CAREFULLY

 

1.                                           THIS AGREEMENT CONSTITUTES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. IT DOES NOT WAIVE RIGHTS OR CLAIMS THAT
MAY ARISE AFTER THE DATE IT IS EXECUTED;

 

2.                                           YOU AGREE THAT YOU ARE WAIVING
RIGHTS AND CLAIMS YOU

 

--------------------------------------------------------------------------------


 

MAY HAVE IN EXCHANGE FOR CONSIDERATION IN ADDITION TO THINGS OF VALUE TO WHICH
YOU ARE ALREADY ENTITLED;

 

3.                                      YOU UNDERSTAND THAT YOU HAVE THE RIGHT
TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT;

 

4.                                      YOU UNDERSTAND THAT YOU HAVE TWENTY-ONE
(21) DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT;

 

5.                                      YOU UNDERSTAND THAT YOU HAVE SEVEN
(7) DAYS FOLLOWING YOUR EXECUTION OF THIS AGREEMENT TO REVOKE IT AND THAT THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD
HAS EXPIRED. REVOCATION MUST BE IN WRITING AND TIMELY DELIVERED TO: GENERAL
COUNSEL, RITE AID CORPORATION, 30 HUNTER LANE, CAMP HILL, PENNSYLVANIA, 17011;
AND

 

In witness whereof, the parties hereto have executed this Agreement on the day
and date indicated below.

 

RITE AID CORPORATION

 

By:

Its:

 

Dated:
Dated:

 

--------------------------------------------------------------------------------